 1   Thelma S. Cohen, SBN: 65490
     POTTER, COHEN & SAMULON
 2   3852 E. Colorado Blvd.
 3   Pasadena, CA 91107
     Telephone: (626) 795-0681
 4   Facsimile: (626) 795-0725
     E-mail: tcohen@pottercohenlaw.com
 5
 6   Attorney for Plaintiff
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                   EASTERN DIVISION
10
11   KEYSHA L. AINSWORTH,                     )   Case No.: EDCV 18-01116-AS
                                              )
12                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE
13         vs.                                )   ACT ATTORNEY FEES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
14   ANDREW M. SAUL,                          )
     Commissioner of Social Security,         )
15                                            )
                  Defendant                   )
16                                            )
                                              )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that the Commissioner shall pay the amount of $4,000.00
21   (Four Thousand Dollars and No Cents) for fees, as authorized by 28 U.S.C. §
22   2412(d), subject to the terms of the above-referenced Stipulation.
23
24
25   Dated: _______________
             July 8, 2019                 ___________________________________
                                                       /s/
                                          Honorable Alka Sagar
26                                        UNITED STATES MAGISTRATE JUDGE

                                             -1-
